--------------------------------------------------------------------------------

EXHIBIT 10.1b



FORM OF WARRANT AS ATTACHED TO SUBSCRIPTION AGREEMENT












 
 
 


 

  $0.25 SHARE PURCHASE WARRANT CERTIFICATE  

 

 
















From:



ZORO MINING CORP.










To:



w[NAME]w














Zoro Mining Corp.
3040 North Campbell Avenue, Suite 110, Tucson, Arizona, U.S.A., 85719
__________



 
1

--------------------------------------------------------------------------------

 



 
$0.25 SHARE PURCHASE WARRANT CERTIFICATE
 


$0.25 Series No. w[0000-2011-00]w


 
ZORO MINING CORP.
 


(Incorporated under the laws of the State of Nevada, U.S.A.)




WARRANTS FOR UP TO w[#NR.]w SHARES OF COMMON STOCK




THE WARRANTS REPRESENTED HEREBY ARE NON-TRANSFERABLE EXCEPT IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS AND WILL BE VOID AND OF NO VALUE UNLESS EXERCISED ON
OR BEFORE 5:00 P.M. (TUCSON, ARIZONA, U.S.A.. TIME) ON DECEMBER 13, 2012, AND
MAY EXPIRE EARLIER IN CERTAIN CIRCUMSTANCES.


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS (A) TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE U.S. SECURITIES ACT, (C) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER,
IF APPLICABLE, AND IN COMPLIANCE WITH APPLICABLE U.S. STATE SECURITIES LAWS, OR
(D) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER U.S. SECURITIES LAWS
AND ANY APPLICABLE STATE SECURITIES LAWS.  PROVIDED THAT IN THE CASE OF
TRANSFERS PURSUANT TO (C) OR (D) ABOVE, THE HOLDER OF THE SECURITIES HAS
FURNISHED TO THE ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER.
(OR)
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS (A) TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE U.S. SECURITIES ACT, (C) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER,
IF APPLICABLE, AND IN COMPLIANCE WITH APPLICABLE U.S. STATE SECURITIES LAWS, OR
(D) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER U.S. SECURITIES LAWS
AND ANY APPLICABLE STATE SECURITIES LAWS.  PROVIDED THAT IN THE CASE OF
TRANSFERS PURSUANT TO (C) OR (D) ABOVE, THE HOLDER OF THE SECURITIES HAS
FURNISHED TO THE ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER.  HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(AND)
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED HEREBY SHALL NOT TRADE THE SECURITIES IN CANADA BEFORE THE DATE THAT
IS FOUR MONTHS AND A DAY AFTER DECEMBER 13, 2011.
(AND)
UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.




SHARE PURCHASE WARRANTS
(the “Warrants”)




THIS IS TO CERTIFY THAT, for value received,  w[NAME]w  (the “Holder”), is
entitled to purchase up to a total of  w[# UNITS]w  fully paid and
non-assessable shares of the common stock (each a “Warrant Share”) of ZORO
MINING CORP. (the “Company”) for the period commencing upon the date of issuance
of the within Warrants by the Company; that being on December 13, 2011; and
ending at 5:00 p.m. (Tucson, Arizona, U.S.A., time) on DECEMBER 13, 2012 (such
time period being the “Warrant Exercise Period” and the final such day of such
Warrant Exercise Period being the “Time of Expiry” herein), at an exercise price
of U.S. $0.25 per Warrant Share (the “Warrant Exercise Price”) during the
Warrant Exercise Period.


This Warrant is subject to the terms and conditions contained hereinbelow
together with the terms and conditions which are attached to this Warrant as
Schedule “A”.


The aforesaid right to purchase Warrant Shares may be exercised by the Holder at
anytime and from time to time prior to the Time of Expiry (i) by duly completing
in the manner indicated and executing the subscription form attached hereto,
(ii) by surrendering this Warrant to the Company at its executive office located
in Tucson, Arizona, U.S.A., and (iii) by paying the requisite Warrant Exercise
Price for the Warrant Shares subscribed for either in cash or by certified
cheque or money order payable at par to the order of the Company.  Upon said
surrender and payment the Company will issue to the Holder of the subscription
form the number of Warrant Shares subscribed for and said Holder will become a
shareholder or shareholders of the Company in respect of the Warrant Shares as
of the date of such surrender and payment.  Subject to the terms and conditions
of this Warrant, the Company will, as soon as practicable after said surrender
and payment, mail to the person or persons at the address or addresses specified
in the subscription form a certificate or certificates evidencing the Warrant
Shares subscribed for.  If the Holder of this Warrant subscribes for a lesser
number of Warrant Shares than the number of Warrant Shares referred to in this
Warrant, the Holder shall be entitled to receive a further Warrant in respect of
Warrant Shares not subscribed for.


The Holder of this Warrant may surrender this Warrant to the Company at its
executive office located in Tucson, Arizona, U.S.A., in exchange for new
certificates representing this Warrant entitling the Holder to purchase in the
aggregate the same number of Warrant Shares referred to in this Warrant.

 
3

--------------------------------------------------------------------------------

 

The Holder hereof and the Company, by acceptance and issuance of this Warrant,
agree that this Warrant and all rights hereunder may not be transferred or
assigned.


Nothing contained herein shall confer any right upon the Holder hereof or any
other person to subscribe for or purchase any Warrant Shares at any time
subsequent to the Time of Expiry and, from and after such time, this Warrant and
all rights hereunder shall be void and of no value.


This Warrant shall not constitute the holder a stockholder of the Company.


Time shall be of the essence hereof.




IN WITNESS WHEREOF ZORO MINING CORP. has caused its common seal to be affixed
and this Warrant to be signed by its authorized representative effective on this
the 13th day of December 2011.


Signed by:
 

 
ZORO MINING CORP.
                 
(C/S)
             
 
Per
        Authorized Signatory          


 
4

--------------------------------------------------------------------------------

 



 
FORM OF SUBSCRIPTION
 
To:                      ZORO MINING CORP.


THE WARRANTS REPRESENTED HEREBY ARE NON-TRANSFERABLE EXCEPT IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS AND WILL BE VOID AND OF NO VALUE UNLESS EXERCISED ON
OR BEFORE 5:00 P.M. (TUCSON, ARIZONA, U.S.A.. TIME) ON DECEMBER 13, 2012, AND
MAY EXPIRE EARLIER IN CERTAIN CIRCUMSTANCES.


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS (A) TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE U.S. SECURITIES ACT, (C) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER,
IF APPLICABLE, AND IN COMPLIANCE WITH APPLICABLE U.S. STATE SECURITIES LAWS, OR
(D) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER U.S. SECURITIES LAWS
AND ANY APPLICABLE STATE SECURITIES LAWS.  PROVIDED THAT IN THE CASE OF
TRANSFERS PURSUANT TO (C) OR (D) ABOVE, THE HOLDER OF THE SECURITIES HAS
FURNISHED TO THE ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER.
(OR)
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS (A) TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE U.S. SECURITIES ACT, (C) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER,
IF APPLICABLE, AND IN COMPLIANCE WITH APPLICABLE U.S. STATE SECURITIES LAWS, OR
(D) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER U.S. SECURITIES LAWS
AND ANY APPLICABLE STATE SECURITIES LAWS.  PROVIDED THAT IN THE CASE OF
TRANSFERS PURSUANT TO (C) OR (D) ABOVE, THE HOLDER OF THE SECURITIES HAS
FURNISHED TO THE ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER.  HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.
(AND)
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED HEREBY SHALL NOT TRADE THE SECURITIES IN CANADA BEFORE THE DATE THAT
IS FOUR MONTHS AND A DAY AFTER  DECEMBER 13, 2011.
(AND)
UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC

 
5

--------------------------------------------------------------------------------

 

INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKET ARE MET.




The undersigned “Holder” of the attached “Warrant” hereby subscribes for
_____________________ “Warrant Shares” of ZORO MINING CORP. (again the
“Company”) pursuant to the attached Warrant at a “Warrant Exercise Price” of
U.S. $0.25 per Warrant Share during the Warrant Exercise Price (or such number
of other Warrant Shares or securities to which such subscription entitles it in
lieu thereof or in addition thereto under the terms and conditions mentioned in
the within Warrant) on the terms specified in the said Warrant.  This
subscription is accompanied by a certified cheque or money order payable to or
to the order of the Company for the whole amount of the requisite Warrant
Exercise Price of the said Warrant Shares.


The undersigned hereby irrevocably directs that above-mentioned number of
Warrant Shares are to be registered as follows:
 

Name Address in Full
Social
Insur. No.   
Number of
Warrant Shares
                                                                           
Total:    

 
 
 
DATED on this _____ day of _______________, _____.

 
 

      Signature of Guarantor*   Signature of Holder                
Print Name of Holder
(If Warrant Holder is not an individual,
name and title of signatory)
                Residence Address of Holder in full            


 
*
If this Warrant subscription form indicates that Warrant Shares are to be issued
to a person or persons other than the registered Holder of the Warrant
certificate, the signature of such Holder of the subscription form must be
medallion guaranteed by an authorized officer of a chartered bank, trust company
or an investment dealer who is a member of a recognized stock exchange.  If the
subscription form is signed by a trustee, executor, administrator, curator,
guardian, attorney, officer of a corporation or any person acting in a judiciary
or representative capacity, the subscription form must be accompanied by
evidence of authority to sign satisfactory to the Company.

 
 
 
 
6

--------------------------------------------------------------------------------

 
 

 
The Warrant Share certificate(s) will be mailed by registered mail to the
address appearing on the face page of the Warrant certificate.
 
The Holder’s representations, warranties, certifications and
understandings.   The Holder certifies, acknowledges, represents and warrants to
the Company and understands that:



 
(a)
If not a U.S. Person:   if applicable and if the Holder is not a resident of the
United States, the Holder: (i) is not a “U.S. Person” (as defined in Rule 902 of
Regulation S (“Regulation S”) under the United States Securities Act of 1933, as
amended (the “U.S. Act”), which definition includes, but is not limited to, any
natural person resident in the United States, any corporation or partnership
incorporated or organized under the laws of the United States or any estate or
trust of which any executor, administrator or trustee is a U.S. Person; (ii) is
not purchasing any of the Warrant Shares for the account or benefit of any U.S.
Person or for offering, resale or delivery for the account or benefit of any
U.S. Person or for the account of any person in any jurisdiction other than the
jurisdiction set out in the name and address of the Holder set forth
hereinabove; and (iii) was not offered any Warrant Shares in the United States
and was outside the United States at the time of execution and delivery of this
Warrant subscription;



 
(b)
No registration and sales under Regulation S:   if applicable and if the Holder
is not a resident of the United States under subsection (a) hereinabove, the
Holder acknowledges that the Warrant Shares have not been registered under the
U.S. Act and the Company has no obligation or present intention of filing a
registration statement under the U.S. Act in respect of the Warrant Shares.  In
addition, and if the Holder is not a resident of the United States, the Holder
agrees to resell the Warrant Shares only in accordance with the provisions of
Regulation S, pursuant to a registration under the U.S. Act or pursuant to an
available exemption from such registration, and that hedging transactions
involving the Warrant Shares may not be conducted unless in compliance with the
U.S. Act.  The Holder understands that any certificate representing the Warrant
Shares will bear a legend setting forth the foregoing
restrictions.  Furthermore, the Holder understands that the Warrant Shares are
restricted within the meaning of “Rule 144” promulgated under the U.S. Act; that
the exemption from registration under Rule 144 will not be available in any
event for at least one year from the date of purchase and payment of the Warrant
Shares by the Holder, and even then will not be available unless (i) a public
trading market then exists for the shares of the Company, (ii) adequate
information concerning the Company is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and that any sale of
the Warrant Shares may be made by the Holder only in limited amounts in
accordance with such terms and conditions;



 
(c)
No U.S. beneficial interest:   if applicable and if the Holder is not a resident
of the United States, no U.S. Person, either directly or indirectly, has any
beneficial interest in any of the Warrant Shares acquired by Holder hereunder,
nor does the Holder have any agreement or understanding (written or oral) with
any U.S. Person respecting:


 
7

--------------------------------------------------------------------------------

 



 
(i)
the transfer or any assignment of any rights or interest in any of the Warrant
Shares;



 
(ii)
the division of profits, losses, fees, commissions or any financial stake in
connection with this subscription; or



 
(iii)
the voting of the Warrant Shares;



 
(d)
Holder’s declarations as an “Accredited Investor” if resident in the United
States:   if applicable and if the Holder is a resident of the United States,
the Holder also warrants and certifies that the Holder is an “Accredited
Investor”, as that term is defined in Section 4(2) of the U.S. Act, and in “Rule
501” of “Regulation D” promulgated thereunder, by virtue of the Subscriber’s
qualification under one or more of the following categories {please check the
appropriate category or categories where applicable}:




 
o
The Holder is a natural person whose individual net worth, or joint net worth
with that person’s spouse, exceeds U.S. $1,000,000.




 
o
The Holder is a natural person who had an individual income in excess of U.S.
$200,000 in each of the two most recent years or joint income with the
Subscriber’s spouse in excess of U.S. $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year.




 
o
The Holder is a corporation, organization described in section 501(c)(3) of the
United States Internal Revenue Code, Massachusetts, or similar business trust or
partnership, not formed for the specific purpose of acquiring the Warrant
Shares, with total assets in excess of U.S. $5,000,000.




 
o
The Holder is a trust, with total assets in excess of U.S. $5,000,000, not
formed for the specific purpose of acquiring the Warrant Shares, whose purchase
is directed by a sophisticated person.




 
o
The Holder is a Director or Executive Officer of the Company.




 
o
The Holder is a “private business development company” as that term is defined
in section 202(a)(22) of the United States Investment Advisers Act of 1940.




 
o
The Holder is either: (a) a “bank” as defined in section 3(a)(2) of the U.S.
Act, or a “savings and loan association or other institution” as defined in
section 3(a)(5)(A) of the U.S. Act, whether acting in its individual or
fiduciary capacity; or (b) a broker or dealer registered pursuant to section 15
of the United States Securities Exchange Act of 1934; or (c) an “insurance
company” as defined in section 2(13) of the U.S. Act; or (d) an investment
company registered under the United States Investment Company Act of 1940 or a
“business development company” as defined in section 2(a)(48) of the United
States Investment Company Act of 1940; or (e) a small business investment
company licensed by the United States “Small Business Administration” under
either of subsections 301(c) or (d) of the United States Small Business
Investment Act of 1958; or (f) a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of U.S. $5,000,000; or (g) an employee benefit plan within the
meaning of the United States Employee Retirement Income Security Act of 1974, if
the investment decision is made by a plan fiduciary as defined in section 3(21)
of the United States Employee Retirement Income Security Act of 1974 which is
either a bank, savings and loan association, insurance company or registered
investment adviser, or if the employee benefit plan has total assets in excess
of U.S. $5,000,000 or, if a self-directed plan, with investment decisions made
solely by persons that are accredited investors.


 
8

--------------------------------------------------------------------------------

 


 
 
The Holder is an entity in which all of the equity owners are accredited
investors under one or more of the categories set forth hereinabove.



 
(e)
Experience:   the Holder has the requisite knowledge and experience in financial
and business matters for properly evaluating the risks of an investment in the
Company;



 
(f)
Information:   the Holder has received all information regarding the Company
reasonably requested by the Holder;



 
(g)
Risk:   the Holder understands that an investment in the Company involves
certain risks of which the Holder has taken full cognizance, and which risks the
Holder fully understands;



 
(h)
Adequacy of information:   the Holder has been given the opportunity to ask
questions of, and to receive answers from, the Company concerning the terms and
conditions of the within Warrants and to obtain additional information necessary
to verify the accuracy of the information contained in the information described
in subsection (f) hereinabove, or such other information as the Holder desired
in order to evaluate an investment in the Company;



 
(i)
Residency:   the residence of the Holder as set forth hereinabove is the true
and correct residence of the Holder and the Holder has no present intention of
becoming a resident or domiciliary of any other State or jurisdiction;



 
(j)
Independent investigation:   in making a decision to invest in the Company the
Holder has relied solely upon independent investigations made by the Holder, and
the particular tax consequences arising from an investment in the Company will
depend upon the Holder’s individual circumstances;



 
(k)
Principal:   the Holder is purchasing the Warrant Shares as principal for the
Holder’s own account and not for the benefit of any other person, except as
otherwise stated herein, and not with a view to the resale or distribution of
all or any of the Warrant Shares;



 
(l)
Decision to purchase:   the decision of the Holder to purchase Warrant Shares
pursuant hereto has been based only on the representations of this Warrant and
any collateral business plan or offering memorandum provided herewith or based
upon the Holder’s relationship with a Director and/or Executive Officer of the
Company.  It is not made on other information relating to the Company and not
upon any oral representation as to fact or otherwise made by or on behalf of the
Company or any other person.  The Holder agrees that the Company assumes no
responsibility or liability of any nature whatsoever for the accuracy, adequacy
or completeness of any business plan information which has been created based
upon the Company’s management experience.  In particular, and without limiting
the generality of the foregoing, the decision to subscribe for Warrant Shares
has not been influenced by:


 
9

--------------------------------------------------------------------------------

 


 
 
(i)
newspaper, magazine or other media articles or reports related to the Company or
its business;



 
(ii)
promotional literature or other materials used by the Company for sales or
marketing purposes; or



 
(iii)
any representations, oral or otherwise, that the Company will become a listed
company, that the Warrant Shares will be repurchased or have any guaranteed
future realizable value or that there is any certainty as to the success of the
Company or the liquidity or value of the Warrant Shares;



 
(m)
Advertisements:   the Holder acknowledges that the Holder has not purchased
Warrant Shares as a result of any general solicitation or general advertising,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;



 
(n)
Information not received:   the Holder has not received, nor has the Holder
requested, nor does the Holder have any need to receive, any offering memorandum
or any other document (other than financial statements or any other document the
content of which is prescribed by statute or regulation) describing the business
and affairs of the Company which has been prepared for delivery to, and review
by, prospective purchasers in order to assist them in making an investment
decision in respect of the Warrant Shares, and the Holder has not become aware
of any advertisement in printed media of general and regular paid circulation,
radio or television with respect to the distribution of the Warrant Shares;



 
(o)
Information received:   the Holder has had access to such additional
information, if any, concerning the Company as the Holder has considered
necessary in connection with the Holder’s investment decision to acquire the
Warrant Shares;



 
(p)
Reliance on public information:   the Holder has relied solely upon the publicly
available information relating to the Company and not upon any verbal or written
representation as to fact or otherwise made by or on behalf of the Company; such
publicly available information having been delivered to the Holder without
independent investigation or verification by the Company, and agrees that the
Company assumes no responsibility or liability of any nature whatsoever for the
accuracy, adequacy or completeness of the publicly available information;



 
(q)
Satisfaction with information received:   the Holder acknowledges that, to the
Holder’s satisfaction:



 
(i)
the Holder has either had access to or has been furnished with sufficient
information regarding the Company and the terms of this investment transaction
to the Holder’s satisfaction;


 
10

--------------------------------------------------------------------------------

 


 
(ii) 
the Holder has been provided the opportunity to ask questions concerning this
investment transaction and the terms and conditions thereof and all such
questions have been answered to the Holder’s satisfaction; and



 
(iii)
the Holder has been given ready access to and an opportunity to review any
information, oral or written, that the Holder has requested, in particular to
any offering memorandum or business plan of the Company, if available concurrent
with or as a part of this Warrant;




 
(r)
Reliance of representative:   the Holder, by reason of the Holder’s knowledge
and experience in financial and business matters, is capable of evaluating the
risks and merits of an investment in the Warrant Shares or, if the Holder is
relying upon the investment advice of a representative who has advised the
undersigned in connection with this investment (the “Representative”), the
undersigned believes the Representative to be sophisticated and competent in the
area of investment advice and analysis and therefore capable of evaluating the
risks and merits of an investment in the Warrant Shares;



 
(s)
Economic risk:   the Holder has such knowledge and experience in financial and
business affairs as to be capable of evaluating the merits and risks of the
Holder’s investment in the Warrant Shares, and the Holder is able to bear the
economic risk of a total loss of the Holder’s investment in the Warrant Shares;



 
(t)
Speculative investment:   the Holder understands that an investment in the
Warrant Shares is a speculative investment and that there is no guarantee of
success of the Company’s management’s plans.  Management’s plans are an effort
to apply present knowledge and experience to project a future course of action
which is hoped will result in financial success employing the Company’s assets
and with the present level of management’s skills and of those whom the Company
will need to attract (which cannot be assured).  Additionally, all plans are
capable of being frustrated by new or unrecognized or unappreciated present or
future circumstances which can typically not be accurately, or at all,
predicted;



 
(u)
Risk and resale restriction:   the Holder is aware of the risks and other
characteristics of the Warrant Shares and of the fact that the Holder will not
be able to resell the Warrant Shares except in accordance with the applicable
securities legislation and regulatory policy;




 
(v)
Representations as to resale:   no person has made to the Holder any written or
oral representations:




 
(i)
that any person will resell or repurchase the Warrant Shares;




 
(ii)
that any person will refund the purchase of the Warrant Shares;




 
(iii)
as to the future price or value of any of the Warrant Shares; or




 
(iv)
that the Warrant Shares will be listed and posted for trading on any stock
exchange, over-the-counter or bulletin board market, or that application has
been made to list and post any of the Warrant Shares for trading on any stock
exchange, over-the-counter or bulletin board market; and



 
the Purchaser will not resell the Warrant Shares except in accordance with the
provisions of applicable securities legislation and stock exchange rules;


 
11

--------------------------------------------------------------------------------

 



 
(w)
Reports and undertakings:   if required by applicable securities legislation,
policy or order or by any securities commission, stock exchange or other
regulatory authority, the Holder will execute and otherwise assist the Company
in filing such reports, undertakings and other documents as may be reasonably
required with respect to the issue of the Warrant Shares;



 
(x)
Resale restrictions:   the Holder has been independently advised as to the
applicable hold period imposed in respect of the Warrant Shares by securities
legislation in the jurisdiction in which the Holder’s resides and confirms that
no representation has been made respecting the applicable hold periods for the
Warrant Shares and is aware of the risks and other characteristics of the
Warrant Shares and of the fact that the Holder may not be able to resell the
Warrant Shares except in accordance with the applicable securities legislation
and regulatory policy.  In this regard the Holder agrees that if the Holder
decides to offer, sell or otherwise transfer any of the Warrant Shares the
Holder will not offer, sell or otherwise transfer any of such Warrant Shares,
directly or indirectly, unless:



 
(i)
the sale is to the Company; or



 
(ii)
the sale is made outside the United States in compliance with the requirements
of Rule 904 of Regulation S under the U.S. Act and in compliance with applicable
state securities laws; or



 
(iii)
the sale is made pursuant to an exemption from registration under the U.S. Act
provided by Rule 144 thereunder and in compliance with applicable state
securities laws; or



 
(iv)
with the prior written consent of the Company, the sale is made pursuant to
another applicable exemption from registration under the U.S. Act and in
compliance with applicable state securities laws;



 
(y)
No prospectus filing:   the Holder acknowledges that this is an offering made on
a private basis without a prospectus and that no federal, state, provincial or
other agency has made any finding or determination as to the merits of the
investment nor made any recommendation or endorsement of the Warrant Shares, and
that:



 
(i)
the Holder may be or is restricted from using most of the civil remedies
available under applicable securities legislation; and



 
(ii)
the Company is relieved from certain obligations that would otherwise apply
under applicable securities legislation;



 
(z)
Confidentiality:   the Holder understands that the Company’s business plan and
this Warrant are confidential.  Furthermore, the Holder has not distributed
such, or divulged the contents thereof, to anyone other than such legal or
financial advisors as the Holder has deemed desirable for purposes of evaluating
an investment in the Warrant Shares, and the Holder has not made any copies
thereof except for the Holder’s own records;



 
(aa)
Age of majority:   the Holder, if an individual, has attained the age of
majority and is legally competent to execute this Warrant subscription and to
take all actions required pursuant hereto;


 
12

--------------------------------------------------------------------------------

 


 
(ab) 
Authorization and formation of Holder:   the Holder, if a corporation,
partnership, trust or other form of business entity, is authorized and otherwise
duly qualified to purchase and hold the Warrant Shares, and such entity has not
been formed for the specific purpose of acquiring Warrant Shares in this
issue.  If the Holder is one of the aforementioned entities it hereby agrees
that, upon request of the Company, it will supply the Company with any
additional written information that may be requested by the Company.  In
addition, the entering into of this Warrant subscription and the transactions
contemplated hereby will not result in the violation of any of the terms of and
provisions of any law applicable to, or the constating documents, if a
corporation, of, the Holder or of any agreement, written or oral, to which the
Holder may be a party or by which the Holder may be bound;



 
(ac)
Legal obligation:   this Warrant subscription has been duly and validly
authorized, executed and delivered by and constitutes a legal, valid, binding
and enforceable obligation of the Holder;



 
(ad)
Legal and tax consequences:   the Holder acknowledges that an investment in the
Warrant Shares of the Company may have tax consequences to the Holder under
applicable law, which the Holder is solely responsible for determining, and the
Holder also acknowledges and agrees that the Holder is responsible for obtaining
its own legal and tax advice;



 
(ae)
Compliance with applicable laws:   The Holder knows of no reason (and is
sufficiently knowledgeable to determine the same or has sought legal advice) why
the delivery of this Warrant subscription, the acceptance of it by the Company
and the issuance of the Warrant Shares to the Holder will not comply with all
applicable laws of the Holder’s jurisdiction of residence or domicile, and all
other applicable laws, and the Holder has no reason to believe that the Holder’s
subscription hereby will cause the Company to become subject to or required to
comply with any disclosure, prospectus or reporting requirements or to be
subject to any civil or regulatory review or proceeding.  In addition, the
Holder will comply with all applicable securities laws and will assist the
Company in all reasonable manner to comply with all applicable securities laws;



 
(af)
Encumbrance or transfer of Warrant Shares:   the Holder will not sell, assign,
gift, pledge or encumber in any manner whatsoever the Warrant Shares herein
subscribed for without the prior written consent of the Company and in
accordance with applicable securities legislation; and



 
(ag)
Regulation S:   the Holder further represents and warrants that the Holder was
not specifically formed to acquire any of the Warrants Share subscribed for in
this Warrant subscription in violation of the provisions of Regulation S.



The Holder understands that the Company will rely on the representations and
warranties of the Holder herein in determining whether a sale of the Warrant
Shares to the Holder is in compliance with federal and applicable state and
provincial securities laws.  The Holder hereby agrees to indemnify the Company
and its affiliates and to hold the Company and its affiliates, together with
each of the Company’s officers, directors, employees and professional advisors,
harmless from and against any and all liability, damage, cost or expense
(including reasonable attorney’s fees) incurred on account of or arising out of:
(i) any inaccuracy in the Holder’s acknowledgements, representations or
warranties set forth in this Warrant subscription; (ii) the disposition of any
of the Warrant Shares which the Holder will receive, contrary to the Holder’s
acknowledgements, representations or warranties in this Warrant subscription or
otherwise; (iii) any suit or proceeding based upon the claim that such
acknowledgments, representations or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or its
affiliates; and (iv) the Holder’s failure to fulfill any or all of the Holder’s
obligations herein.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 

 
Restrictions, legend on and disposition of the Warrant Shares.   The Holder
acknowledges and understands that neither the sale of the Warrant Shares which
the Holder is acquiring nor the Warrant Shares themselves has been registered
under the U.S. Act or any state securities laws, and, furthermore, that the
Warrant Shares must be held indefinitely unless subsequently registered under
the U.S. Act or an exemption from such registration is available.


The Holder also acknowledges and understands that the share certificate
representing the Warrant Shares will be stamped with the following legend (or
substantially equivalent language) restricting transfer in the following manner:


“The securities represented hereby have not been registered under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”) or under
any state securities laws, and may not be offered, sold or otherwise transferred
unless (a) to the issuer, (b) outside the United States in accordance with Rule
904 of regulation S under the U.S. Securities Act, (c) pursuant to an exemption
from registration under the U.S. Securities Act provided by rule 144 thereunder,
if applicable, and in compliance with applicable U.S. state securities laws, or
(d) pursuant to another exemption from registration under U.S. securities laws
and any applicable state securities laws.  provided that in the case of
transfers pursuant to (c) or (d) above, the holder of the securities has
furnished to the issuer an opinion of counsel of recognized standing in form and
substance satisfactory to the issuer.”
(or)
“The securities represented hereby have not been registered under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”) or under
any state securities laws, and may not be offered, sold or otherwise transferred
unless (a) to the issuer, (b) outside the United States in accordance with Rule
904 of regulation S under the U.S. Securities Act, (c) pursuant to an exemption
from registration under the U.S. Securities Act provided by Rule 144 thereunder,
if applicable, and in compliance with applicable U.S. state securities laws, or
(d) pursuant to another exemption from registration under U.S. securities laws
and any applicable state securities laws.  Provided that in the case of
transfers pursuant to (c) or (d) above, the holder of the securities has
furnished to the issuer an opinion of counsel of recognized standing in form and
substance satisfactory to the issuer.  Hedging transactions involving these
securities may not be conducted unless in compliance with the U.S. Securities
Act.”
(and)
“Unless permitted under securities legislation, the holder of the securities
represented hereby shall not trade the securities in Canada before the date that
is four months and a day after December 13, 2011."
(and)
“Unless otherwise permitted under securities legislation, the holder of this
security must not trade the security in or from British Columbia unless the
conditions in section 12(2) of BC Instrument 51-509 issuers quoted in the U.S.
over-the-counter market are met.”


The Holder hereby consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Warrant Shares in order to
implement the restrictions on transfer set forth and described hereinabove.


The Holder also acknowledges and understands that:


 
(a)
the Warrant Shares are restricted securities within the meaning of Rule 144
promulgated under the U.S. Act;


 
14

--------------------------------------------------------------------------------

 


 
(b) 
the exemption from registration under Rule 144 will not be available in any
event for at least one year from the date of purchase and payment of the Warrant
Shares by the Holder, and even then will not be available unless (i) a public
trading market then exists for the shares of the Company, (ii) adequate
information concerning the Company is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and



 
(c)
any sale of the Warrant Shares may be made by the Holder only in limited amounts
in accordance with such terms and conditions.



The Holder further acknowledges and understands that, without in anyway limiting
the acknowledgements and understandings as set forth hereinabove, the Holder
agrees that the Holder shall in no event make any disposition of all or any
portion of the Warrant Shares which the Holder is acquiring hereunder unless and
until:


 
(a)
there is then in effect a “Registration Statement” under the U.S. Act covering
such proposed disposition and such disposition is made in accordance with said
Registration Statement; or



 
(b)
(i) the Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, (ii) the Holder shall have furnished the
Company with an opinion of the Holder’s own counsel to the effect that such
disposition will not require registration of such Warrant Shares under the U.S.
Act and (iii) such opinion of the Holder’s counsel shall have been concurred in
by counsel for the Company and the Company shall have advised the Holder of such
concurrence.

__________
 
 
 
 

 
 
15

--------------------------------------------------------------------------------

 



 
Schedule “A”


 
TERMS AND CONDITIONS


Of

 
WARRANTS
 


THE WARRANTS REPRESENTED HEREBY ARE NON-TRANSFERABLE EXCEPT IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS AND WILL BE VOID AND OF NO VALUE UNLESS EXERCISED ON
OR BEFORE 5:00 P.M. (TUCSON, ARIZONA, U.S.A.. TIME) ON DECEMBER 13, 2012, AND
MAY EXPIRE EARLIER IN CERTAIN CIRCUMSTANCES.


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS (A) TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE U.S. SECURITIES ACT, (C) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER,
IF APPLICABLE, AND IN COMPLIANCE WITH APPLICABLE U.S. STATE SECURITIES LAWS, OR
(D) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER U.S. SECURITIES LAWS
AND ANY APPLICABLE STATE SECURITIES LAWS.  PROVIDED THAT IN THE CASE OF
TRANSFERS PURSUANT TO (C) OR (D) ABOVE, THE HOLDER OF THE SECURITIES HAS
FURNISHED TO THE ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER.
(OR)
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR UNDER
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS (A) TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE
904 OF REGULATION S UNDER THE U.S. SECURITIES ACT, (C) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER,
IF APPLICABLE, AND IN COMPLIANCE WITH APPLICABLE U.S. STATE SECURITIES LAWS, OR
(D) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER U.S. SECURITIES LAWS
AND ANY APPLICABLE STATE SECURITIES LAWS.  PROVIDED THAT IN THE CASE OF
TRANSFERS PURSUANT TO (C) OR (D) ABOVE, THE HOLDER OF THE SECURITIES HAS
FURNISHED TO THE ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER.  HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.
(AND)

 
A-1

--------------------------------------------------------------------------------

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED HEREBY SHALL NOT TRADE THE SECURITIES IN CANADA BEFORE THE DATE THAT
IS FOUR MONTHS AND A DAY AFTER DECEMBER 13, 2011.
(AND)
UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.




These are the Terms and Conditions which are attached to the Warrants issued by
Zoro Mining Corp.




ARTICLE ONE - INTERPRETATION


Section 1.01 - Definitions


In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent:


 
(a)
“Company” means Zoro Mining Corp. or any successor company referred to in
Article 7 hereinbelow;



 
(b)
“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;



 
(c)
“Current Market Price” of a share at any date means the price per share equal to
the weighted average price at which the shares have traded during any 30
consecutive trading days selected by the Company, commencing not more than 45
trading days before and ending not less than five trading days before such date,
on any recognized stock exchange on which such shares are listed as may be
selected for such purpose by the Directors or, if such shares are not listed on
any stock exchange, then on such over-the-counter market or bulletin board
trading market upon which such trade as may be selected for such purpose by the
Directors.  The weighted average price per share shall be determined by dividing
the aggregate sale price of all such shares sold on the aforementioned exchange
or market, as the case may be, during the aforementioned 30 consecutive trading
days by the total number of such shares so sold;



 
(d)
“Director” means a director of the Company for the time being, and reference,
without more, to action by the Directors of the Company shall mean action taken
by the directors of the Company as a board, or whenever duly empowered, action
by an executive committee of the board;



 
(e)
“Dividends Paid in the Ordinary Course” means dividends paid on the shares in
any fiscal year of the Company, whether in: (i) cash; (ii) shares of the
Company; (iii) warrants or similar rights to purchase any shares of the Company;
or (iv) property or other assets of the Company; provided that the amount or
value of such dividends (any such shares, warrants or similar rights, or
property or other assets so distributed to be valued at the fair market value of
such shares, warrants or similar rights, or property or other assets, as the
case may be, as determined by action by the Directors (such determination to be
conclusive)), does not in such fiscal year exceed the greatest of:


 
A-2

--------------------------------------------------------------------------------

 


 
 
(i)
150% of the aggregate amount of dividends declared payable by the Company on the
shares in the period of twelve consecutive months ended immediately prior to the
first day of such fiscal year; and



 
(ii)
100% of the consolidated net income of the Company before extraordinary items
for the period of twelve consecutive months ended immediately prior to the first
day of such fiscal year less the amount of all dividends payable on all shares
ranking prior to or on a parity with the shares in respect of the payment of
dividends (such consolidated net income, extraordinary items and dividends to be
shown in the audited consolidated financial statements of the Company for such
period of twelve consecutive months or if there are no audited consolidated
financial statements for such period, computed in accordance with generally
accepted accounting principles, consistent with those applied in the preparation
of the most recent audited consolidated financial statements of the Company);



 
(f)
“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expressions
“Article”, “Section” or “subsection” followed by a number refer to the specified
Article or Section of these Terms and Conditions;



 
(g)
“Issuance Date” means that date on which the Company issued the attached
Warrants;



 
(h)
“person” means an individual, company, partnership, trustee or any
unincorporated organization, and any words importing persons have a similar
meaning;



 
(i)
“shares” means the common shares in the capital of the Company as constituted at
the Issuance Date and any shares resulting from any subdivision or consolidation
of the shares;



 
(j)
“Time of Expiry” means 5:00 p.m. (Tucson, Arizona, U.S.A., time) on December 13,
2012;



 
(k)
“Warrant Exercise Period” means the period in time between the Issuance Date and
the Time of Expiry;



 
(l)
“Warrant Exercise Price” means U.S. $0.25 per Warrant Share during the Warrant
Exercise Period;



 
(m)
“Warrant Holders” or “Holders” means the bearers of the Warrants for the time
being;



 
(n)
“Warrant Holders’ Request” means an instrument signed in one or more
counterparts by Warrant Holders entitled to purchase in the aggregate not less
than 25% of the aggregate number of Warrant Shares which could be purchased
pursuant to all the Warrants outstanding for the time being, requesting the
Company to take some action or proceeding;


 
A-3

--------------------------------------------------------------------------------

 


 
(o) 
“Warrants” means the Warrants of the Company issued and presently authorized, as
set out in Section 2.01 and for the time being outstanding, and any other
warrants made subject to these Terms and Conditions;



 
(p)
“Warrant Shares” means the shares in the capital of the Company issuable upon
the exercise of the within Warrants by the Holder thereof; and



 
(q)
words importing the singular number include the plural and vice versa, and words
importing the masculine gender include the feminine and neuter genders.



Section 1.02 - Interpretation Not Affected by Headings


The division of these Terms and Conditions into Articles and Sections and the
insertion of headings are for convenience of reference only and will not affect
their construction of interpretation.


Section 1.03 - Applicable Law


The Warrants will be construed in accordance with the laws of the State of
Nevada, U.S.A., and will be treated in all respects as Nevada contracts.




ARTICLE TWO - ISSUE OF WARRANTS


Section 2.01 - Issue of Warrants


Warrants entitling the Holders thereof to purchase an aggregate of up to 100,000
Warrant Shares are authorized to be issued by the Company on the basis of an
issue of 100,000 Warrants where one Warrant is required to purchase one Warrant
Share of the Company.


Section 2.02 - Additional Warrants


Nothing contained herein shall preclude the Company from time to time to make
further equity or debt offerings and sell additional shares, warrants or grant
options or similar rights to purchase shares of its capital stock.


Section 2.03 - Issue in Substitution for Lost Warrants


 
(a)
Subject to Section 2.03(b) hereinbelow, if a Warrant is mutilated, lost,
destroyed or stolen, the Company shall issue and deliver a new Warrant of like
date and tenor as the one mutilated, lost, destroyed or stolen, in exchange for
and in place of and upon cancellation of such mutilated Warrant, or in lieu of,
and in substitution for such lost, destroyed or stolen Warrant, and the
substituted Warrant will be entitled to the benefit of these Terms and
Conditions and rank equally in accordance with its terms with all other Warrants
issued or to be issued by the Company.



 
(b)
The applicant for the issue of a new Warrant will bear the cost of its issue and
in case of loss, destruction or theft, furnish to the Company such evidence of
ownership and of loss, destruction or theft of the Warrant so lost, destroyed or
stolen, as will be satisfactory to the Company in its discretion, and such
applicant may also be required to furnish indemnity in amount and form
satisfactory to the Company in its discretion, and will pay the reasonable
charges of the Company in connection with such issuance of a new Warrant.


 
A-4

--------------------------------------------------------------------------------

 



Section 2.04 - Warrant Holder Not a Shareholder


The holding of a Warrant will not constitute the Holder a stockholder of the
Company, nor entitle him to any right or interest except as expressly provided
in the Warrant and herein.




ARTICLE THREE - OWNERSHIP AND TRANSFER


Section 3.01 - Exchange of Warrants


 
(a)
Warrants in any authorized denomination may, upon compliance with the reasonable
requirements of the Company, be exchanged for Warrants in any other authorized
denomination, of the same class and date of expiry, entitling the Holder to
purchase an equal aggregate number of shares at the same subscription price and
on the same terms as the Warrants so exchanged.



 
(b)
Warrants may be exchanged only at the office of the Company and any Warrants
tendered for exchange will be surrendered to the Company and cancelled.



Section 3.02 - Ownership of Warrants


 
(a)
The Company may deem and treat the registered holder of any Warrant as the
absolute owner of such Warrant, for all purposes, and will not be affected by
any notice or knowledge to the contrary.



 
(b)
The registered holder of any Warrant will be entitled to the rights evidenced by
such Warrant free from all equities or rights of set-off or counterclaim between
the Company and the original or any intermediate Holder and all persons may act
accordingly, and the receipt of any such bearer for the shares will be a good
discharge to the Company for the same and the Company will not be bound to
inquire into the title of any such bearer.



Section 3.03 - Transfer of Warrants


The Warrants are non-transferable.


Section 3.04 - Notice to Warrant Holders


Any notice to be given to Warrant Holders will be deemed to be validly given if
delivered or sent by ordinary post addressed to such Warrant Holders at the
addresses appearing on the register hereinbefore-mentioned and shall be deemed
to have been effectively given on the date of delivery or, if mailed, on the
seventh business day following the date of mailing.




ARTICLE FOUR - EXERCISE OF WARRANTS


Section 4.01 - Method of Exercise of Warrants


The right to purchase Warrant Shares conferred by the Warrants may be exercised,
before the Time of Expiry, by the Holder of such Warrant surrendering it, with a
duly completed and executed subscription in the form attached thereto and cash
or a certified cheque or money order payable to or to the order of the Company,
at par in Tucson, Arizona, U.S.A., for the Warrant Exercise Price per Warrant
Share applicable at the time of surrender in respect of the Warrant Shares
subscribed for in lawful money of the United States, to the Company at its
executive office in Tucson, Arizona, U.S.A..
 
 
 
 
A-5

--------------------------------------------------------------------------------

 
 

 
Section 4.02 - Effect of Exercise of Warrants


As soon as practicable after surrender and payment, and subject to the terms and
conditions set forth herein, the Company will cause to be delivered to the
person or persons in whose name or names the Warrant Shares subscribed for are
to be issued as specified in such subscription or mailed to him or them at his
or their respective addresses specified in such subscription, a certificate or
certificates for the appropriate number of Warrant Shares not exceeding those
which the Warrant Holder is entitled to purchase pursuant to the Warrant
surrendered.  Upon issuance, such person or persons shall be deemed to have
become the holder or holders of record of such Warrant Shares on the date of
surrender and payment.


Section 4.03 - Subscription for Less than Entitlement


The Holder of any Warrant may subscribe for and purchase a number of Warrant
Shares less than the number which he is entitled to purchase pursuant to the
surrendered Warrant.  In the event of any purchase of a number of Warrant Shares
less than the number which can be purchased pursuant to a Warrant, the Company
will issue a new Warrant in respect of the balance of the Warrant Shares which
the Holder was entitled to purchase pursuant to the surrendered Warrant and
which were not then purchased.


Section 4.04 - Warrants for Fractions of Warrant Shares


No fractional Warrant Shares shall be issued upon exercise of these
Warrants.  If any fractional interest in a Warrant Share would, except for the
provisions of the first sentence of this Section 4.04, be deliverable upon the
exercise of a Warrant, the number of Warrant Shares to be issued to the Warrant
Holder upon exercise of the Warrant shall be rounded up to the next whole
number.


Section 4.05 - Expiration of Warrants


After the Time of Expiry all rights attaching to the Warrants will wholly cease
and terminate and the Warrants will be void and of no effect.


Section 4.06 – Warrant Exercise Price


The Warrant Exercise Price per Warrant Share which must be paid to exercise a
Warrant is as prescribed by resolution of the Board of Directors of the Company
and set forth in this Warrant certificate subject to adjustment as provided for
herein.


Section 4.07 - Adjustment of Subscriptions Rights and Exercise Price


The Warrant Exercise Price and the number of Warrant Shares deliverable upon the
exercise of the Warrants will be subject to adjustment in the events and in the
manner following:


 
(a)
Share Reorganization.  If prior to the Time of Expiry the Company shall:



 
(i)
issue shares without the receipt of any consideration therefor to all or
substantially all of the holders of the shares by way of stock dividend or other
distribution (other than as dividends paid in the common course (“Dividends Paid
in the Common Course”)), or


 
A-6

--------------------------------------------------------------------------------

 

 
 
(ii)
subdivide its outstanding shares into a greater number of shares; or



 
(iii)
consolidate its outstanding shares into a lesser number of shares,



(any of such events in these paragraphs (i), (ii) and (iii) being called a
“Share Reorganization”), then the Warrant Exercise Price per Warrant Share shall
be adjusted as of the effective date or record date, as the case may be, at
which the holders of shares are determined for the purpose of the Share
Reorganization by multiplying the Warrant Exercise Price in effect immediately
prior to such effective date or record date by a fraction, the numerator of
which shall be the number of shares outstanding on such effective date or record
date before giving effect to such Share Reorganization and the denominator of
which shall be the number of shares outstanding as of the effective date or
record date after giving effect to such Share Reorganization.


 
(b)
Rights Offering.  If prior to the Time of Expiry the Company shall fix a record
date for the issue of rights, options or warrants to all or substantially all of
the holders of shares under which such holders are entitled, during a period
expiring not more than 45 calendar days after the record date for such issue
(“Rights Period”), to subscribe for or purchase shares at a price per share to
the holder of less than ninety-five percent (95%) of the Current Market Price
for the shares on such record date (any of such events being called a “Rights
Offering”), then the Warrant Exercise Price shall be adjusted effective
immediately after the end of the Rights Period to a price determined by
multiplying the Warrant Exercise Price in effect immediately prior to the end of
the Rights Period by a fraction:



 
(i)
the numerator of which shall be the aggregate of:



 
A.
the number of shares outstanding as of the record date for the Rights Offering;
and



 
B.
a number determined by dividing (1) the product of the number of shares issued
or subscribed during the Rights Period upon the exercise of the rights, warrants
or options under the Rights Offering and the price at which such shares are
offered by (2) the Current Market Price of the shares as of the record date for
the Rights Offering; and



 
(ii)
the denominator of which shall be the number of shares outstanding after giving
effect to the Rights Offering and including the number of shares actually issued
or subscribed for during the Rights Period upon exercise of the rights, warrants
or options under the Rights Offering.



 
Any Warrant Holder who shall have exercised his right to purchase shares in
accordance with this Article 4 during the period beginning immediately after the
record date for a Rights Offering and ending on the last day of the Rights
Period therefor shall, in addition to the shares to which he is otherwise
entitled upon such exercise in accordance with this Article 4, be entitled to
that number of additional shares equal to the result obtained when the
difference, if any, resulting from the subtraction of the Warrant Exercise Price
as adjusted for such Rights Offering pursuant to this subsection (b) hereinabove
from the Warrant Exercise Price in  effect immediately prior to the end of such
Rights Offering is multiplied by the number of Warrant Shares purchased upon
exercise of the Warrants held by such Warrant Holder during such period, and the
resulting product is divided by the Warrant Exercise Price as adjusted for such
Rights Offering pursuant to this subsection 4.07(b); provided that the
provisions of this Article 4 shall be applicable to any fractional interest in
any share to which such Warrant Holder might otherwise be entitled under the
foregoing provisions of this subsection 4.07(b).  Such additional shares shall
be deemed to have been issued to the Warrant Holder immediately following the
end of the Rights Period and a certificate for such additional shares shall be
delivered to such Warrant Holder within ten business days following the end of
the Rights Period.


 
A-7

--------------------------------------------------------------------------------

 

 

 
(c)
Special Distribution.  If prior to the Time of Expiry the Company shall issue or
distribute to all or to substantially all the holders of the shares:



 
(i)
securities of the Company including rights, options or warrants to acquire
shares of any class or securities exchangeable for or convertible into or
exchangeable into any such shares or property or assets and including evidences
of its indebtedness; or



 
(ii)
any property or other assets;



and if such issuance or distribution does not constitute Dividends Paid in the
Ordinary Course, a Share Reorganization or a Rights Offering (any of such
non-excluded events being herein called a “Special Distribution”), the Warrant
Exercise Price per Warrant Share shall be adjusted effective immediately after
the record date at which the holders of affected shares are determined for
purposes of the Special Distribution to a price determined by multiplying the
Warrant Exercise Price in effect on such record date by a fraction:


(iii)           the numerator of which shall be:


 
A.
the product of the number of shares outstanding on such record date and the
Current Market Price of the shares on such record date; less



 
B.
the excess, if any, of (1) the fair market value on such record date, as
determined by action by the Directors (whose determination shall be conclusive),
to the holders of the shares of such securities or property or other assets so
issued or distributed in the Special Distribution over (2) the fair market value
of the consideration received therefor by the Company from the holders of the
shares, as determined by action by the Directors (whose determination shall be
conclusive); and



 
(iv)
the denominator of which shall be the number of shares outstanding on such
record date multiplied by the Current Market Price of the shares on such record
date.



 
(d)
Capital Reorganization.  If prior to the Time of Expiry there shall be a
reclassification of shares at any time outstanding or a change of the shares
into other shares or into other securities (other than a Share Reorganization),
or a consolidation, amalgamation, arrangement or merger of the Company with or
into any other Company or other entity (other than a consolidation,
amalgamation, arrangement or merger which does not result in any
reclassification of the outstanding shares or a change of the shares into other
securities), or a transfer of the undertaking or assets of the Company as an
entirety or substantially as an entirety to another Company or other entity (any
of such events being herein called a “Capital Reorganization”), any Warrant
Holder who exercises his right to purchase Warrant Shares pursuant to Warrant(s)
then held after the effective date of such Capital Reorganization shall be
entitled to receive, and shall accept for the same aggregate consideration in
lieu of the number of Warrant Shares to which such holder was theretofore
entitled upon such exercise the aggregate number of shares, other securities or
other property which such holder would have been entitled to receive as a result
of such Capital Reorganization if, on the effective date thereof, the Warrant
Holder had been the registered holder of the number of Warrant Shares to which
such holder was theretofore entitled upon exercise of the Warrant subject to
adjustment thereafter in accordance with provisions the same, as nearly as may
be possible, as those contained in this Section 4.07; provided, however, that no
such Capital Reorganization shall be carried into effect unless all necessary
steps shall have been taken to so entitle the Warrant Holders.  If determined
appropriate by the Company, acting reasonably, appropriate adjustments shall be
made as a result of any such Capital Reorganization in the application of the
provisions set forth in this Article 4 with respect to the rights and interests
thereafter of Warrant Holders to the end that the provisions set forth in this
Article 4 shall thereafter correspondingly be made applicable as nearly as may
reasonably be in relation to any shares, other securities or other property
thereafter deliverable upon the exercise of any Warrant.  Any such adjustments
shall be made by and set forth in terms and conditions supplemental hereto
approved by action by the Directors and by the Company, acting reasonably and
shall for all purposes be conclusively deemed to be appropriate adjustments.


 
A-8

--------------------------------------------------------------------------------

 


 
 
(e)
If prior to the Time of Expiry a Share Reorganization shall occur which results
in an adjustment in the Exercise Price pursuant to the provisions of this
Section 4.07, the number of Warrant Shares purchasable pursuant to each whole
Warrant shall be adjusted contemporaneously with the adjustment of the Warrant
Exercise Price per Warrant Share by multiplying the number of Warrant Shares
theretofore purchasable on the exercise thereof by a fraction the numerator of
which shall be the Warrant Exercise Price in effect immediately prior to such
adjustment and the denominator of which shall be the Warrant Exercise Price
resulting from such adjustment.



 
Section 4.08 - Rules Regarding Calculation of Adjustment of Exercise Price and
Number of Warrant Shares Purchasable upon Exercise



 
For the purposes of Section 4.07 hereinabove:



 
(a)
The adjustments provided for in Section 4.07 are cumulative, and shall, in the
case of adjustments to the Warrant Exercise Price per Warrant Share, be computed
to the nearest one-tenth of one cent (U.S. $0.001) and shall be made
successively whenever an event referred to therein shall occur, subject to the
following subsections of this Section 4.08.



 
(b)
No adjustment in the Warrant Exercise Price per Warrant Share shall be required
unless such adjustment would result in a change of at least one and one-half
percent (1.5%) in the prevailing Warrant Exercise Price and no adjustment shall
be made in the number of Warrant Shares purchasable upon exercise of a Warrant
unless it would result in a change of at least one one-tenth of a Warrant Share
(1/10); provided, however, that any adjustments which, except for the provisions
of this subsection 4.08(b) would otherwise have been required to be made, shall
be carried forward and taken into account in any subsequent adjustment.

 
 
 
 
 
 

 
 
A-9

--------------------------------------------------------------------------------

 


 
 
(c)
Subject to the prior consent, if required, of any recognized stock exchange or
over-the-counter or bulletin board trading market which may have jurisdiction
over the affairs of the Company, from time to time, no adjustment in the Warrant
Exercise Price per Warrant Share or in the number of Warrant Shares purchasable
upon exercise of Warrants shall be made in respect of any event described in
Section 4.07, other than the events referred to in paragraphs (ii) and (iii) of
subsection (a) thereof, if Warrant Holders are entitled to participate in such
event on the same terms, mutatis mutandis, as if Warrant Holders had exercised
their Warrants prior to or on the effective date or record date of such event.



 
(d)
No adjustment in the Warrant Exercise Price shall be made pursuant to Section
4.07 in respect of the issue from time to time:



(i)           of Warrant Shares purchasable on exercise of the Warrants; or


 
(ii)
in respect of the issue from time to time as Dividends Paid in the Ordinary
Course of shares to holders of shares who exercise an option or election to
receive substantially equivalent dividends in shares in lieu of receiving a cash
dividend;



and any such issue shall be deemed not to be a Share Reorganization.


 
(e)
If a dispute shall at any time arise with respect to adjustments provided for in
Section 4.07, such dispute shall be conclusively determined by the Company’s
Auditors, or if they are unable or unwilling to act, by such other firm of
independent chartered accountants as may be selected by action by the Directors
and any such determination shall be binding upon the Company and the Warrant
Holders; such auditors or accountants shall be provided access to all necessary
records of the Company.  In the event that any such determination is made, the
Company shall deliver a certificate to the Warrant Holders describing such
determination.



 
(f)
In case the Company after the date of issue of the Warrants shall take any
action affecting the shares, other than action described in Section 4.07, which
in the opinion of the Directors of the Company would materially affect the
rights of Warrant Holders, the Warrant Exercise Price per Warrant Share or the
number of Warrant Shares purchasable upon exercise shall be adjusted in such
manner, if any, and at such time, by action by the Directors, in their sole
discretion as they may determine to be equitable in the circumstances, but
subject in all cases to the prior approval, if required, of any recognized stock
exchange or over-the-counter or bulletin board trading market which may have
jurisdiction over the affairs of the Company, from time to time, together with
all other applicable regulatory authorities.  Failure of the taking of action by
the Directors so as to provide for an adjustment on or prior to the effective
date of any action by the Company affecting the shares shall be conclusive
evidence that the Board of Directors of the Company has determined that it is
equitable to make no adjustment in the circumstances.



 
(g)
If the Company shall set a record date to determine the holders of the shares
for the purpose of entitling them to receive any dividend or distribution or
any  subscription or purchase rights and shall, thereafter and before the
distribution to such shareholders of any such dividend, distribution or
subscription or purchase rights, legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, then no adjustment in
the Warrant Exercise Price per Warrant Share or the number of Warrant Shares
purchasable upon exercise of any Warrant shall be required by reason of the
setting of such record date.


 
A-10

--------------------------------------------------------------------------------

 


 
 
(h)
In the absence of a resolution of the Directors fixing a record date for a
Special Distribution or Rights Offering, the Company shall be deemed to have
fixed as the record date therefor the date on which the Special Distribution or
Rights Offering is effected.



 
(i)
As a condition precedent to the taking of any action which would require any
adjustment in any of the subscription rights pursuant to any of the Warrants,
including the Warrant Exercise Price per Warrant Share and the number or class
of Warrant Shares or other securities which are to be received upon the exercise
thereof, the Company shall take any corporate action which may, in the opinion
of counsel to the Company, be necessary in order that the Company have unissued
and reserved in its authorized capital and may validly and legally issue as
fully paid and non-assessable all the shares or other securities which all the
holders of such Warrants are entitled to receive on the full exercise thereof in
accordance with the provisions thereof.



 
Section 4.09 - Postponement of Subscription



In any case in which this Article 4 shall require that an adjustment shall be
effective immediately after a record date for an event referred to herein, the
Company may defer, until the occurrence of such an event:


 
(a)
issuing to the Holder of any Warrant exercised after such record date and before
the occurrence of such event, the additional Warrant Shares issuable upon such
exercise by reason of the adjustment required by such event; and



 
(b)
delivering to such Holder any distributions declared with respect to such
additional Warrant Shares after such exercise date and before such event;



provided, however, that the Company shall deliver to such Holder an appropriate
instrument evidencing such Holder’s right, upon the occurrence of the event
requiring the adjustment, to an adjustment in the Warrant Exercise Price per
Warrant Share or the number of Warrant Shares purchasable on the exercise of any
Warrant to such distributions declared with respect to any additional Warrant
Shares issuable on the exercise of any Warrant.


 
Section 4.10 - Notice of Adjustment of Warrant Exercise Price and Number of
Warrant Shares Purchasable Upon Exercise



 
(a)
At least 14 calendar days prior to the effective date or record date, as the
case may be, of any event which requires or might require adjustment in any of
the subscription rights pursuant to any of the Warrants, including the Warrant
Exercise Price per Warrant Share and the number of Warrant Shares which are
purchasable upon the exercise thereof, or such longer period of notice as the
Company shall be required to provide holders of shares in respect of any such
event, the Company shall give notice to the Warrant Holders by way of a
certificate of the Company specifying the particulars of such event and, if
determinable, the required adjustment and the computation of such adjustment.


 
A-11

--------------------------------------------------------------------------------

 



 
(b)
In case any adjustment for which a notice in subsection 4.10(a) of this Section
4.10 has been given is not then determinable the Company shall promptly after
such adjustment is determinable, give notice to the Warrant Holders of the
adjustment and the computation of such adjustment.



Section 4.11 - Legending of Warrants and Warrant Shares


 
(a)
The Holder of any Warrants hereby agrees and consents by acceptance hereof that
the certificate or certificates representing any Warrants or Warrant Shares
shall be impressed with a legend (the “Legend”) reciting that the transfer
thereof is restricted for a prescribed period (the “Restricted Period”),
substantially in the following form:



“The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended, or the laws of any state,
and have been issued pursuant to an exemption from registration pertaining to
such securities and pursuant to a representation by the security holder named
hereon that said securities have been acquired for purposes of investment and
not for purposes of distribution.  These securities may not be offered, sold,
transferred, pledged or hypothecated in the absence of registration, or the
availability of an exemption from such registration.  The stock transfer agent
has been ordered to effectuate transfers of this certificate only in accordance
with the above instructions.”
(or)
“These securities have not been registered under the United States Securities
Act of 1933, as amended (the “Act”), or the laws of any state, and are being
issued in reliance upon Regulation S promulgated under the Act.  These
securities may not be offered, sold, transferred, pledged or hypothecated in the
absence of registration, the availability of an exemption from such registration
or compliance with Regulation S.  Furthermore, no offer, sale, transfer, pledge
or hypothecation is to take place without the prior written approval of counsel
to the company.  The stock transfer agent has been ordered to effectuate
transfers only in accordance with the above instructions.”
(and, if applicable)
“Unless permitted under applicable securities legislation, the holder of the
securities represented hereby shall not trade the securities in Canada before
the earlier of (i) the date that is four months and a day after the date the
company first became a reporting issuer in any of Alberta, British Columbia,
Manitoba, Nova Scotia, Ontario, Quebec and Saskatchewan, if the company is a
sedar filer, and (ii) the date that is four months and a day after the later of
(a) the distribution date, and (b) the date the company became a reporting
issuer in the local jurisdiction of the subscriber of the securities that are
the subject of the trade.”
(and)
“Unless otherwise permitted under securities legislation, the holder of this
security must not trade the security in or from British Columbia unless the
conditions in section 12(2) of BC Instrument 51-509 Issuers Quoted in the U.S.
Over-the-Counter Market are met.”; and


 
(b)
The Holder and any transferee thereof acknowledges by acceptance hereof that if
any Warrants are exercised during the Restricted Period the certificate or
certificates representing the Warrant Shares issuable upon such exercise shall
also be impressed with the Legend set forth above unless counsel reasonably
acceptable to the Company delivers an unqualified opinion that such Legend need
not be imposed.


 
A-12

--------------------------------------------------------------------------------

 




ARTICLE FIVE - COVENANTS BY THE COMPANY


Section 5.01 - Reservation of Warrant Shares


The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase in the
Warrants should the Holders of all the Warrants from time to time outstanding
determine to exercise such rights in respect of all Warrant Shares which they
are or may be entitled to purchase pursuant thereto.




ARTICLE SIX - MEETING OF WARRANT HOLDERS


Section 6.01 - Right to Convene Meeting


 
(a)
The Company may at any time and from time to time, and will on receipt of a
Warrant Holder’s Request and upon being indemnified to its reasonable
satisfaction by the Warrant Holders signing such Warrant Holder’s Request
against the costs which may be incurred in connection with the calling and
holding of such meeting, convene a meeting of the Warrant Holders.



 
(b)
If the Company fails, within 15 calendar days after receipt of such Warrant
Holder’s Request and indemnity, to give notice convening a meeting, such Warrant
Holders may convene such meeting.



 
(c)
Every such meeting will be held in Tucson, Arizona, U.S.A., unless required by
law to be held elsewhere in the United States.



Section 6.02 - Notice


At least 30-calendar days’ notice of any meeting will be given by the Company to
the Warrant Holders.  Such notice will state the time when and the place where
the meeting is to be held and will state briefly the general nature of the
business to be transacted, but it will not be necessary for any such notice to
set out the terms of any resolution to be proposed or any of the provisions of
this Article.


Section 6.03 - Chairman


Some person nominated in writing by the Company will be Chairman of the meeting
and if no person is so nominated, or if the person so nominated is not present
within fifteen minutes from the time fixed for the holding of the meeting, the
Warrant Holders present in person or by proxy will choose some person present to
be Chairman.


Section 6.04 - Quorum


Subject to the provisions of Section 6.12, at any meeting of the Warrant Holders
a quorum will consist of Warrant Holders present in person or by proxy and
entitled to purchase at least 25% of the aggregate number of Warrant Shares
which could be purchased pursuant to all the then outstanding Warrants of the
class, provided that at least two persons entitled to vote are personally
present.  If a quorum of the Warrant Holders is not present within half-an-hour
from the time fixed for holding any meeting, the meeting, if summoned by the
Warrant Holders, or on a Warrant Holder’s request, will be dissolved; but in any
other case the meeting will be adjourned to the same day in the next week
(unless such day is a non-business day, in which case it will be adjourned to
the next following business day) at the same time and place.  At the adjourned
meeting the Warrant Holders present in person or by proxy will form a quorum and
may transact the business for which the meeting was originally convened
notwithstanding that they may not be entitled to purchase at least 25% of the
aggregate number of Warrant Shares which can be purchased pursuant to all of the
then outstanding Warrants.
 
 
 
 
A-13

--------------------------------------------------------------------------------

 
 

 
Section 6.05 - Power to Adjourn


The Chairman of any meeting at which a quorum of the Warrant Holders is present
may with the consent of the meeting adjourn any such meeting and no notice of
such adjournment need be given except such notice, if any, as the meeting may
prescribe.


Section 6.06 - Show of Hands


Every question submitted to a meeting will be decided in the first place by a
majority of the votes given on a show of hands.  At any such meeting, unless a
poll is demanded, a declaration by the Chairman that a resolution has been
carried or carried unanimously or by a particular majority will be conclusive
evidence of the fact.


Section 6.07 - Poll


On any question submitted to a meeting and after a vote by show of hands, when
demanded by the Chairman or by one or more of the Warrant Holders acting in
person or by proxy and entitled to purchase in the aggregate at least 5% of the
aggregate number of Warrant Shares which could be purchased pursuant to all the
Warrants for the time being outstanding, a poll will be taken in such manner as
the Chairman will direct.  Questions other than extraordinary resolutions will
be decided by a majority of the votes cast on the poll.


Section 6.08 - Voting


On a show of hands every person who is present and entitled to vote, whether as
a Warrant Holder or as proxy for one or more absent Warrant Holders or both,
will have one vote.  On a poll each Warrant Holder present in person or
represented by proxy duly appointed by instrument in writing will be entitled to
one vote in respect of each Warrant Share which he is entitled to purchase
pursuant to the Warrant or Warrants then held by him.  A proxy need not be a
Warrant Holder.


Section 6.09 - Regulations


The Company may from time to time make or vary such regulations as it will think
fit:


 
(a)
for the issue of voting certificates by any bank, trust company or other
depository, certifying that specified Warrants have been deposited with it by a
named Holder and will remain on deposit until after the meeting, which voting
certificate will entitle the Holders to be present and vote at any such meeting
and at any adjournment thereof in the same manner and with the same effect as
though the holders so named in such voting certificates were the actual bearers
of the Warrants specified therein;


 
A-14

--------------------------------------------------------------------------------

 


 
(b) 
for the deposit of voting certificates or instruments appointing proxies at such
place and time as the Company or the Warrant Holders convening the meeting, as
the case may be, may in the notice convening the meeting direct;



 
(c)
for the deposit of voting certificates or instruments appointing proxies at some
approved place or places other than the place at which the meeting is to be
held, and enabling particulars of such voting certificates or instruments
appointing proxies to be mailed, cabled or telegraphed before the meeting to the
Company at the place where the same is to be held, and for the voting of proxies
so deposited as though the instruments themselves were produced at the meeting;
and




 
(d) 
for the form of the instrument of proxy.



Any regulations so made will be binding and effective and the votes given in
accordance therewith will be valid and will be counted.  Save as such
regulations may provide, the only persons who will be recognized at any meeting
as the Holder of any Warrants, or as entitled to vote or be present at the
meeting in respect thereof, will be persons who produce Warrants at the meeting.


Section 6.10 - Company May Be Represented


The Company, by its Directors and Officers and the legal advisors of the
Company, may attend any meeting of the Warrant Holders, but will have no vote as
such.


Section 6.11 - Powers Exercisable by Extraordinary Resolution


In addition to all other powers conferred upon them by any other provisions
hereof or by law, the Warrant Holders at a meeting will have the following
powers, exercisable from time to time by extraordinary resolution:


 
(a)
to enforce any of the covenants on the part of the Company contained in the
Warrants, or to enforce any of the rights of the Warrant Holders in any manner
specified in such extraordinary resolution, or to refrain from enforcing any
such covenant or right;



 
(b)
to waive any default on the part of the Company in complying with any provision
hereof either conditionally or upon any conditions specified in such
extraordinary resolution; and



 
(c)
to consent to any amendment of the provisions of these Terms and Conditions.



Section 6.12 - Meaning of “Extraordinary Resolution”


 
(a)
The Expression “extraordinary resolution” when used herein means, subject as
hereinafter in this Section and in Section 6.15 provided, a resolution proposed
at a meeting of Warrant Holders duly convened for that purpose, and held in
accordance with the provisions in this Article contained at which there are
present, in person or by proxy, Warrant Holders entitled to purchase at least
25% of the aggregate number of Warrant Shares which can be purchased pursuant to
all the then outstanding Warrants, and passed by the affirmative votes of
Warrant Holders entitled to purchase not less than 75% of the aggregate number
of Warrant Shares which can be purchased pursuant to all the then outstanding
Warrants represented at the meeting and voted upon such resolution.


 
A-15

--------------------------------------------------------------------------------

 

 
(b)
If, at any such meeting called for the purpose of passing an extraordinary
resolution, Warrant Holders entitled to purchase 25% of the aggregate number of
Warrant Shares which can be purchased pursuant to all the then outstanding
Warrants are not present in person or by proxy within half-an-hour after the
time appointed for the meeting, then the meeting, if convened by Warrant Holders
or on a Warrant Holder’s Request, will be dissolved; but in any other case it
will stand adjourned and the provisions of Section 6.04 will mutatis mutandis
apply.



Section 6.13 - Powers Cumulative


Any one or more of the powers or any combination of the powers to be exercisable
by the Warrant Holders by extraordinary resolution or otherwise may be exercised
from time to time and the exercise of any one or more of such powers or any
combination of powers from time to time will not be deemed to exhaust the right
of the Warrant Holders to exercise such power or powers or combination of powers
then or any power or powers or combination of powers thereafter from time to
time.


Section 6.14 - Minutes


Minutes of all resolutions and proceedings at every such meeting will be made
and duly entered in books to be from time to time provided for that purpose by
the Company, and any such minutes, if signed by the Chairman of the meeting at
which such resolutions were passed or proceedings had, or by the Chairman of the
next succeeding meeting of the Warrant Holders, will be prima facie evidence of
the matters stated and until the contrary is proved, every such meeting, in
respect of the proceedings of which minutes will have been made, will be deemed
to have been duly convened and held, and all resolutions passed or proceedings
taken, to have been duly passed and taken.


Section 6.15 - Binding Effect of Resolutions


Every resolution and every extraordinary resolution passed in accordance with
the provisions of this Article at a meeting of Warrant Holders will be binding
upon all Warrant Holders.


Section 6.16 - Status of Warrant Holders


The Holders of Warrants of a particular class will not be entitled as such to
attend or vote at a meeting of the Holders of Warrants of another class, and any
action taken at a meeting of the Holders of Warrants of a particular class will
in no way affect the rights of the Holders of the Warrants of another class.




ARTICLE SEVEN - MODIFICATION OF TERMS, MERGER, SUCCESSORS


 
Section 7.01 - Modification of Terms for Certain Purposes



From time to time the Company may, and it will, when so directed by these
presents, modify these Terms and Conditions, for any one or more or all of the
following purposes:


 
(a)
giving effect to any extraordinary resolution passed as provided in Article 6;



 
(b)
adding to or altering these provisions in respect of the registration and
transfer of Warrants making provision for the exchange of Warrants of different
denominations; and making any modification in the form of the Warrants which
does not affect their substance;


 
A-16

--------------------------------------------------------------------------------

 


 
 
(c)
for any other purpose, including the correction or rectification of any
ambiguous, defective provisions, errors or omissions herein; and



 
(d)
to evidence any succession of any Company and the assumption by any successor of
the covenants of the Company and in the Warrants contained as provided in this
Article.



Section 7.02 - No Extension of Expiry Date


Notwithstanding Section 7.01, no modification will be made to the Time of Expiry
without the prior consent of the Directors of the Company together with all
recognized stock exchange or over-the-counter or bulletin board trading markets
and regulatory authorities who may have, from time to time, jurisdiction over
the affairs of the Company.


Section 7.03 - Company May Consolidate, etc. on Certain Terms


Nothing will prevent any consolidation, amalgamation or merger of the Company
with or into any other corporation or corporations; however, the corporation
formed by such consolidation or into which such merger will have been made will
be a corporation organized and existing under the laws of Canada or of the
United States of America, or any Province, State, District or Territory thereof,
and will, simultaneously with such consolidation, amalgamation or merger assume
the due and punctual performance and observance of all the covenants and
conditions hereof to be performed or observed by the Company.


Section 7.04 - Successor Company Substituted


In case the Company is consolidated, amalgamated or merged with or into any
other corporation or corporations, the successor corporation formed by such
consolidation or amalgamation, or into which the Company will have been merged,
will succeed to and be substituted for the Company hereunder.  Such changes in
phraseology and form (but not in substance) may be made in the Warrants as may
be appropriate in view of such consolidation, amalgamation or merger.
__________

 
 
 
 
 
A-17

--------------------------------------------------------------------------------